Gilbert, J.
1. According to the statute creating the juvenile court (Ga. Laws 1915, p. 35, §§ 9, 13, 18, 19, 27), the judge is invested with all reasonable discretion in the cases of delinquent children. In section 19 the act prohibits the detention of children in jails where they can come into contact with “adults convicted or under arrest.” No such abuse of discretion in the disposal of any case is alleged-; therefore the court did not err in sustaining the general demurrer to the petition.
2. The court must assume that a judge will perform the duty imposed by statute of providing another proper detention home if the one indicated in the petition is closed. The mere allegation in the petition that if the present home is closed there will be no suitable or fit place for the detention of children as provided by statute is not an allegation of fact sufficient to withstand demurrer.
3. The above ruling disposes of the case, and it is unnecessary to deal with the remaining assignment of error which relates to the matter of the *868jurisdiction of the superior court with reference “to cases coming within the terms and provisions of the juvenile act.”
No. 9820.
November 14, 1933.

Judgment affirmed.


All the Justices concur.'

Augustus M. Bom, for plaintiff.
G. Murphey Candler Jr., for defendant.